              Case 1:19-cv-00195-CG Document 33 Filed 04/23/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

RENEE TOLBERT-TAYLOR,

                            Plaintiff,

v.                                                                   CV No. 19-195 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                            Defendant.

             ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
                PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

         THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney Fees

Pursuant to the Equal Access to Justice Act, with Memorandum in Support (the “Motion”),

(Doc. 32), filed April 22, 2020. The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

         IT IS THEREFORE ORDERED that attorney fees are awarded under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $5,500.00. See Astrue v. Ratliff, 560 U.S. 586 (2010)

(EAJA fees are paid to the prevailing party, not the attorney).

         IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under both

the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.

1986).

         IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
